UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 1O-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934d For the quarterly period ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-33365 USA Technologies, Inc. (Exact name of registrant as specified in its charter) Pennsylvania 23-2679963 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 Deerfield Lane, Suite 140, Malvern, Pennsylvania (Address of principal executive offices) (Zip Code) (610) 989-0340 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes o No x As of May 2, 2011, there were 31,817,439 shares of Common Stock, no par value, outstanding. USA TECHNOLOGIES, INC. TABLE OF CONTENTS PAGE NO. Part I - Financial Statements Item 1. Condensed Financial Statements (Unaudited) Consolidated Balance Sheets – March 31, 2011 and June 30, 2010 3 Consolidated Statements of Operations – Three and Nine months ended March 31, 2011 and 2010 4 Consolidated Statement of Shareholders’ Equity – Nine months ended March 31, 2011 5 Consolidated Statements of Cash Flows – Nine months ended March 31, 2011 and 2010 6 Notes to Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 Part II - Other Information Item 3. Defaults Upon Senior Securities 23 Item 6. Exhibits 24 Signatures 25 -2- Table of Contents USA Technologies, Inc. Consolidated Balance Sheets March 31, June30, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowance for uncollectible accounts of $23,000 and $41,000, respectively Finance receivables Inventory, net Prepaid expenses and other current assets Total current assets Finance receivables, less current portion Property and equipment, net Intangibles, net Goodwill Other assets Total assets $ $ Liabilities and shareholders’ equity Current liabilities: Accounts payable $ $ Accrued expenses Current obligations under long-term debt Total current liabilities Long-term debt, less current portion Common stock warrant liabilities - Total liabilities Commitments and contingencies (Note 8) Shareholders’ equity: Preferred stock, no par value: Authorized shares- 1,800,000 Series A convertible preferred- Authorized shares 900,000; Issued and outstanding shares- 442,968 and 444,468, respectively (liquidation preference of $14,712,100 and $14,079,523, respectively) Common stock, no par value: Authorized shares- 640,000,000; Issued and outstanding shares- 31,226,691 and 25,497,155, respectively Accumulated deficit ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes. -3- Table of Contents USA Technologies, Inc. Consolidated Statements of Operations (Unaudited) Threemonthsended March 31, Ninemonthsended March 31, Revenues: Equipment sales $ License and transaction fees Total revenues Cost of equipment Cost of services Cost of sales Gross profit Operating expenses: Selling, general and administrative Depreciation and amortization Total operating expenses Operating loss ) Other income (expense): Interest income Interest expense ) Change in fair value of warrant liabilities ) - ) - Total other income (expense), net ) Net loss ) Cumulative preferred dividends ) Loss applicable to common shares $ ) $ ) $ ) $ ) Loss per common share (basic and diluted) $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding (basic and diluted) See accompanying notes. -4- Table of Contents USA Technologies, Inc. Consolidated Statement of Shareholders’ Equity (Unaudited) Series A Convertible Preferred Stock Common Stock Accumulated Deficit Total Balance, June 30, 2010 $ $ $ ) $ Conversion of 1,500 shares of preferred stock into 15 shares of common stock - Conversion of $33,000 of preferred dividends into 33 shares of common stock at $1,000 per share ) - Issuance of 261,953 shares of common stock at $0.90 per share less issuance costs of $230,087 Retirement of 2,217 shares of common stock ) ) Issuance of 17,500 fully-vested shares of common stock to employees and vesting of shares granted under the 2008 Stock Incentive Plan Issuance of 86,342 shares of common stock for settlement of Long-Term Equity Incentive Program liability for Fiscal Year 2010 Issuance of 150,000 shares of common stock to Lincoln Park Capital - - Issuance of 5,200,000 shares of common stock at $2.064 per share less the fair value of warrants issued of $1,917,122 and less cash issuance costs of $838,705 Exercise of 15,810 warrants at $1.13 resulting in the issuance of 15,810 shares of Common Stock Exercise of 100 warrants at $2.20 resulting in the issuance of 100 shares of Common Stock Net Loss ) ) Balance, March 31, 2011 $ $ $ ) $ See accompanying notes. -5- Table of Contents USA Technologies, Inc. Consolidated Statements of Cash Flows (Unaudited) Nine months ended March 31, Operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Charges incurred in connection with the vesting and issuance of common stock for employee compensation Charges incurred in connection with the Long-term Equity Incentive Program Charges incurred for change in fair value of warrants - Bad debt expense Amortization Depreciation, $781,329 and $113,913 of which is allocated to cost of services for the nine months ended March 31, 2011 and 2010 Loss on disposal of property and equipment - Changes in operating assets and liabilities: Accounts receivable ) Finance receivables ) Inventory ) ) Prepaid expenses and other assets Accounts payable Accrued expenses ) Net cash used in operating activities ) ) Investing activities Purchase of property and equipment, net ) ) Net cash used in investing activities ) ) Financing activities Net proceeds from the issuance (retirement) of common stock Payments for the retirement of preferred stock - ) Proceeds from issuance of long-term debt - Repayment of long-term debt ) ) Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information: Prepaid insurance financed with long-term debt $ $ Cash paid for interest $ $ Transferof inventory to property and equipment for rental units $ $ Conversion of convertible preferred stock to common stock $ $ - Conversion of cumulative preferred dividends to common stock $ $ - Fair value of common stock warrants at issuance $ $ - Equipment acquired under long-term debt $ - $ Equipment acquired under capital lease $ - $ See accompanying notes. -6- Table of Contents USA Technologies, Inc. Notes to Consolidated Financial Statements 1. Accounting Policies Business USA Technologies, Inc. (the “Company”, “We” or “Our”) was incorporated in the Commonwealth of Pennsylvania in January 1992. The Company is a leading supplier of wireless, cashless payment, remote management, reporting and energy management solutions serving the unattended point of sale market. Our networked devices and associated services enable the owners and operators of everyday, stand-alone, distributed assets, such as vending machines, kiosks, personal computers, photocopiers and laundry equipment, the ability to offer their customers cashless payment options, as well as remotely monitor, control and report on the results of these distributed assets. As part of our Intelligent Vending® solution, our Company also manufactures and sells energy management products which reduce the electrical power consumption of vending related equipment, such as refrigerated vending machines and glass front coolers, thus reducing the electrical energy costs associated with operating this equipment. Interim Financial Information The accompanying unaudited consolidated financial statements of USA Technologies, Inc. have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements and therefore should be read in conjunction with the Company’s Annual Report on Form 10-K for the year ended June 30, 2010. In the opinion of management, all adjustments considered necessary for a fair presentation, consisting of normal recurring adjustments, have been included. Operating results for the nine month period ended March 31, 2011 are not necessarily indicative of the results that may be expected for the year ending June 30, 2011. The balance sheet at June 30, 2010 has been derived from the audited financial statements at that date but does not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements. The Company has incurred losses from its inception through June 30, 2010 and losses have continued through March 31, 2011 and are expected to continue during fiscal year 2011. The Company's ability to meet its future obligations is dependent upon the success of its products and services in the marketplace and available capital resources. Until the Company's products and services can generate sufficient operating revenues, the Company will be required to use its cash and cash equivalents on hand, as well as raise capital to meet its cash flow requirements including the issuance of Common Stock and the exercise of outstanding Common Stock warrants. Consolidation The accompanying consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries, Stitch Networks Corporation (“Stitch”) and USAT Capital Corp LLC (“USAT Capital”). All significant intercompany accounts and transactions have been eliminated in consolidation. Use of Estimates The preparation of the consolidated financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from those estimates. Cash and Cash Equivalents Cash and cash equivalents represent all highly liquid investments with original maturities of three months or less. Cash equivalents are comprised of certificates of deposit and money market funds. The Company maintains its cash in bank deposit accounts, which may exceed federally insured limits at times. -7- Table of Contents USA Technologies, Inc. Notes to Consolidated Financial Statements 1. Accounting Policies (Continued) Cash and Cash Equivalents (Continued) Included in cash and cash equivalents at March 31, 2011 and June 30, 2010 was approximately $700,000 and $1,020,000, respectively, of cash received by the Company for transaction processing services which is payable to our customers. Included in accounts receivable are amounts for transactions processed with our card processers for which cash has not been received by the Company and included in accounts payable are amounts for transactions processed with our card processers and due to our customers, which are recorded net of fees due to the Company. Generally, contractual terms require us to remit amounts owed to our customers on a weekly basis. Inventory Inventory consists of finished goods and packaging materials. The Company's inventory is stated at the lower of cost (average cost basis) or market. Fair Value of Financial Instruments In September 2009, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2010-06, “Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements.” ASU 2009-06 amends certain disclosure requirements of Subtopic 820-10. This ASU provides additional disclosures for transfers in and out of Levels 1 and 2 and for activity in Level 3. This ASU also clarifies certain other existing disclosure requirements including level of desegregation and disclosures around inputs and valuation techniques. The Company's financial assets and liabilities are measured using inputs from the three levels of the fair value hierarchy. The three levels are as follows: Level 1- Inputs are unadjusted quoted prices in active markets for identical assets or liabilities that the Company has the ability to access at the measurement date. Level 2- Inputs are other than quoted prices included within Level 1 that are observable for the asset or liability, either directly or indirectly. Level 2 inputs include quoted prices for similar assets and liabilities in active markets, quoted prices for identical or similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the asset or liability (i.e., interest rates, yield curves, etc.), and inputs that are derived principally from or corroborated by observable market data by correlation or other means (market corroborated inputs). Level 3- Inputs are unobservable and reflect the Company's assumptions that market participants would use in pricing the asset or liability. The Company develops these inputs based on the best information available. Income Taxes No provision for income taxes has been made for the nine months ended March 31, 2011 and 2010 given the Company’s losses in 2011 and 2010 and available net operating loss carryforwards. A benefit has not been recorded as the realization of the net operating losses is not assured and the timing in which the Company can utilize its net operating loss carryforwards in any year or in total may be limited by provisions of the Internal Revenue Code regarding changes in ownership of corporations. -8- Table of Contents USA Technologies, Inc. Notes to Consolidated Financial Statements 1. Accounting Policies (Continued) Shared-Based Payment The Company applies ASC Topic 718 “Stock Compensation” which requires the measurement of the cost of employee services received in exchange for an award of equity instruments based on the grant-date fair value of the award. Excluding the Long-Term Equity Incentive Program (the “LTIP”), the Company recorded stock compensation expense of $288 and $18,592 during the three months ended March 31, 2011 and 2010, respectively, and $9,090 and $80,523 during the nine months ended March 31, 2011 and 2010, respectively, related to common stock grants and the vesting of shares previously granted to employees and officers. There were no common stock options granted, vested or recorded as expense during the nine months ended March 31, 2011 and 2010. Related to the change in fair value and/or the vesting of shares under the LTIP the Company recorded expense and a reduction of stock compensation expense of $0 and ($6,907) during the three months ended March 31, 2011 and 2010, respectively. During the nine months ended March 31, 2011 and 2010, the LTIP stock compensation expense was $54,395 and $69,353, respectively. Loss Per Common Share Basic earnings per share is calculated by dividing income (loss) applicable to common shares by the weighted average common shares outstanding for the period. Diluted earnings per share is calculated by dividing income (loss) applicable to common shares by the weighted average common shares outstanding for the period plus the dilutive effect (unless such effect is anti-dilutive) of potential common shares. No exercise of stock options, stock purchase warrants, or the conversion of preferred stock or cumulative preferred dividends was assumed during the periods presented because the assumed exercise of these securities would be anti-dilutive. 2. Finance Receivables Finance receivables include notes and sales-type leases to accommodate extended payment terms for equipment purchases to certain customers. Finance receivables are carried at their contractual amount and charged off against the allowance for credit losses when management determines that recovery is unlikely and the Company ceases collection efforts. Monthly payments for both types of receivables are collected by deduction from our customers’ vending and equipment transaction funds. The Company recognizes a portion of the note or lease payments as interest income in the accompanying consolidated financial statements based on the effective interest rate method. Finance receivables consist of the following: March31, June30, (unaudited) Notes receivable $ $ Lease receivables Total finance receivables Less current portion Non-current portion of finance receivables $ $ -9- Table of Contents USA Technologies, Inc. Notes to Consolidated Financial Statements 2. Finance Receivables (Continued) As of March 31, 2011 and June 30, 2010, there was no allowance for credit losses of finance receivables. As the Company collects monthly payments of the receivables from the customers’ transaction funds the risk of loss was determined to be remote. Credit Quality Indicators As of March 31, 2011 Credit risk profile based on payment activity: Notes Leases Total Performing $ $ $ Nonperforming - - - Total $ $ $ Age Analysis of Past Due Finance Receivables As of March 31, 2011 31 – 60 Days Past Due 61 – 90 Days Past Due Greater than 90 Days Total Past Due Current Total Finance Receivables Notes $ - $ - $ - $ - $ $ Leases - Total $ - $ - $ - $ - $ $ 3.Accrued Expenses Accrued expenses consist of the following: March31, June30, (unaudited) Accrued compensation and sales commissions $ $ Accrued professional fees Accrued taxes and filing fees Advanced customer billings Accrued other expenses Total accrued expenses $ $ -10- Table of Contents USA Technologies, Inc. Notes to Consolidated Financial Statements 4.Long-Term Debt Long-term debt consists of the following: March31, June30, (unaudited) Capital lease obligations $ $ Loan agreements Total long-term debt Less current portion Non-current portion of long-term debt $ $ During July 2010, the Company financed a portion of the premiums for various insurance policies totaling $94,331 due in nine monthly installments at an interest rate of 4.93%. 5.Fair Value of Financial Instruments In accordance with the fair value hierarchy described in Note 1, the following table shows the fair value of the Company's financial instruments that are required to be measured at fair value as of March 31, 2011 and June 30, 2010: March 31, 2011 Level 1 Level 2 Level 3 Total Cash equivalents $ $
